 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8   United States of America,                      CR 18-2417-TUC-RCC (LCK)
 9                    Plaintiff,                    AMENDED ORDER
10             vs.
11   Ahmad Suhad Ahmad,
12                    Defendant.
13
14            The Court has reviewed the Defendant's Motion for Leave to File Excess Pages in
15   Motion to Dismiss Indictment (Doc. 98), and good cause appearing,
16            IT IS ORDERED the Court’s Order granting the motion (Doc. 103) is Amended.
17   The defendant's Motion for Leave to File Excess Pages in Motion to Dismiss Indictment
18   (Doc. 98) is Granted and the lodged pleading, Defendant's Motion to Dismiss shall be
19   filed.
20            Dated this 17th day of June, 2020.
21
22
23
24
25
26
27
28
